FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  August 25, 2008
                   UNITED STATES COURT OF APPEALS
                                                                Elisabeth A. Shumaker
                          FOR THE TENTH CIRCUIT                     Clerk of Court



 ERIC ADAMS,

             Petitioner-Appellant,
                                                       No. 08-1204
 v.                                            (D.C. No. 1:08-CV-538-ZLW)
                                                      (D. Colorado)
 R. WILEY,

             Respondent-Appellee.


                          ORDER AND JUDGMENT *


Before TACHA, BRISCOE, and TYMKOVICH, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Eric Adams appeals an order entered by the United States District Court for

the District of Colorado denying his application under 28 U.S.C. § 2241 for writ

of habeas corpus. We affirm.


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      In 1995 Petitioner Adams was convicted by a jury in the United States

District Court for the Eastern District of New York on fifteen counts of

racketeering and racketeering conspiracy; robbery and robbery conspiracy

affecting interstate commerce; and using and carrying firearms in connection with

crimes of violence. He was sentenced to two concurrent terms of life

imprisonment plus consecutive terms totaling sixty-five years. His convictions

and sentence were affirmed on direct appeal to the United States Court of Appeals

for the Second Circuit. See United States v. Adams, 101 F.3d 684 (2d.Cir. May

15, 1996) (unpublished), cert. denied, 519 U.S. 904 (1996).

      Petitioner filed a 28 U.S.C. § 2255 motion in the Eastern District of New

York, which was denied. On appeal, the Second Circuit denied a certificate of

appealability and dismissed. See United States v. Adams, No. 99-2216 (2nd. Cir.

Aug. 1, 2000) (unpublished order). In September 2000 he filed a motion for

authorization in the Second Circuit to file a second or successive § 2255 motion.

He argued that the federal court that convicted him lacked subject matter

jurisdiction because when the federal criminal proceeding was commenced

against him, a parallel state criminal proceeding was pending against him arising

from the same conduct, and that the pendency of the state proceeding during the

early stages of the federal proceeding deprived the federal court of jurisdiction

and therefore rendered the federal criminal judgment void. The Second Circuit

denied the motion for authorization.

                                         2
      In 2008, while incarcerated at the United States Penitentiary in Florence,

Colorado, Petitioner Adams filed a § 2241 petition in the district court for the

District of Colorado challenging his 1995 convictions based on the same

jurisdictional ground raised in his 2000 motion for authorization filed in the

Second Circuit. The District of Colorado denied the § 2241 petition, concluding

that the appropriate remedy for Petitioner was under § 2255 in the Eastern District

of New York where he was convicted and sentenced, and not under § 2241 in the

District of Colorado. This appeal followed.

      We review de novo the district court’s dismissal of Eric Adams’ § 2241

application. See Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996).

      Upon review of the record and appellate brief, we conclude that the district

court was correct in denying the § 2241 petition. A § 2241 petition is not the

proper means to raise the claims alleged by Petitioner Adams. A § 2255 motion

in the Eastern District of New York is the exclusive remedy for Petitioner to

challenge his 1995 convictions and sentence, unless it is inadequate or

ineffective. Petitioner, however, has not established the inadequacy or

ineffectiveness of a § 2255 motion. The mere fact that he has been denied relief

under § 2255 does not establish that this statutory remedy is inadequate or

ineffective. See Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996). The fact

that he is precluded from filing another § 2255 motion in the Eastern District of

New York does not establish that this statutory remedy is inadequate or

                                          3
ineffective. See Caravalho v. Pugh, 177 F.3d 1177, 1179 (10th Cir. 1999). And

although second or successive applications are restricted under the Antiterrorism

and Effective Death Penalty Act, they are not prohibited. See 28 U.S.C. §§

2244(b)(2), 2255.

      The district court’s April 30, 2008 Order of Dismissal and separate

judgment are AFFIRMED. Petitioner’s motion for leave to proceed in forma

pauperis is DENIED. The mandate shall issue forthwith.


                                             ENTERED FOR THE COURT


                                             PER CURIAM




                                         4